NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 6 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GLORIA MARTHA ORNELAS, AKA                      No.    13-74314
Gloria Ornelas, AKA Debra Vasquez,
                                                Agency No. A076-969-165
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Gloria Martha Ornelas, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision finding her removable and denying her motion to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
suppress evidence and terminate proceedings. We have jurisdiction under 8 U.S.C.

§ 1252. We review de novo the denial of a motion to suppress and claims of

constitutional violations. Martinez-Medina v. Holder, 673 F.3d 1029, 1033 (9th

Cir. 2011). We deny the petition for review.

      The agency did not err in denying Ornelas’ motion to suppress and

terminate, where she did not demonstrate that the statements in her Form I-213 or

Record of Sworn Statement were obtained through an egregious violation of the

Fourth Amendment. See Lopez-Rodriguez v. Mukasey, 536 F.3d 1012, 1018 (9th

Cir. 2008) (a Fourth Amendment violation is egregious if evidence is obtained by a

deliberate violation of the Fourth Amendment, or by conduct a reasonable officer

should have known is in violation of the Constitution).

      The agency did not err by admitting the Form I-213 or Record of Sworn

Statement, where the documents submitted were probative and their admission was

fundamentally fair. See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 823 (9th Cir.

2003).

      The record does not support Ornelas’ contention that she was denied a full

and fair hearing regarding her motion to suppress. See Colmenar v. INS, 210 F.3d

967, 971 (9th Cir. 2000) (due process claims require showing that proceedings

were “so fundamentally unfair that the alien was prevented from reasonably

presenting his case” (internal quotation marks and citation omitted)).


                                         2                                   13-74314
      Finally, Ornelas’ contentions that the BIA failed to consider relevant

portions of the transcript, engaged in improper fact-finding, misapplied the law,

and did not sufficiently articulate its decision are not supported by the record. See

Perez-Palafox v. Holder, 744 F.3d 1138, 1145-46 (9th Cir. 2014) (concluding that

the BIA did not engage in improper fact-finding, where it “completely accepted”

the undisputed facts of the case); Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir.

2010) (agency need not “write an exegesis on every contention” (internal citation

omitted)).

      PETITION FOR REVIEW DENIED.




                                          3                                    13-74314